                             Case 20-10256-KBO             Doc 457         Filed 08/06/20      Page 1 of 2




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                       )     Chapter 11
             In re:                                                    )
                                                                       )     Case No. 20-10256 (KBO)
                                              1
             EARTH FARE, INC., et al.,                                 )
                                                                       )     (Jointly Administered)
                                       Debtors.                        )
                                                                       )     Re: Docket No. 426

                                              CERTIFICATE OF NO OBJECTION
                                               REGARDING DOCKET NO. 426

                              The undersigned hereby certifies that, as of the date hereof, he has received no

             answer, objection, or other responsive pleading to the Fifth Monthly Fee Application of Young

             Conaway Stargatt & Taylor, LLP as Counsel to the Debtors and Debtors-in-Possession for

             Allowance of Compensation and Reimbursement of Expenses for the Period from June 1, 2020

             through June 30, 2020 [Docket No. 426] (the “Application”) filed on July 16, 2020. The

             undersigned further certifies that a review of the Court’s docket in these cases reflects that no

             answer, objection, or other responsive pleading to the Application appears thereon. Pursuant to

             the Notice of Application, objections to the Application were to be filed and served no later than

             4:00 p.m. (ET) on August 5, 2020.

                              Pursuant to the Order Establishing Procedures for Interim Compensation and

             Reimbursement of Expenses for Professionals entered on February 26, 2020 [Docket No. 222],

             the Debtors are now authorized to pay 80% ($20,892.80) of requested fees ($26,116.00) and

             100% of requested expenses ($136.26) on an interim basis without further Court order.




             1
                       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address
             for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.

26873343.1
                     Case 20-10256-KBO     Doc 457     Filed 08/06/20   Page 2 of 2




         Dated: August 6, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Sean T. Greecher
                                         Pauline K. Morgan (No. 3650)
                                         M. Blake Cleary (No. 3614)
                                         Sean T. Greecher (No. 4484)
                                         Shane M. Reil (No. 6195)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         EF@ycst.com

                                         Counsel to the Debtors and Debtors in Possession




26873343.1
                                                   2
